40 A.3d 1146 (2012)
210 N.J. 110
In the Matter of David W. BOYER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-104 September Term 2011, 070564.
Supreme Court of New Jersey.
April 25, 2012.

ORDER
This matter having been duly presented to the Court, it is ORDERED that DAVID W. BOYER of HAMILTON, who was admitted to the bar of this State in 1992, and who has been suspended from the practice of law since April 1, 2008, by Orders of this Court filed February 28, 2008, and March 3, 2010, be restored to the practice of law, effective immediately; and it is further
ORDERED that DAVID W. BOYER shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court.